       Case 4:20-cv-00405-KGB-JJV Document 71 Filed 09/21/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ALBERT EVANS                                                                       PLAINTIFF
ADC #137248

v.                                Case No. 4:20-cv-00405-KGB-JJV

MELANIE DEBORAH FOSTER JONES,
Doctor, Wrightsville Unit, ADC; et al.                                         DEFENDANTS

                                            ORDER

       Before the Court are Proposed Findings and Recommendations submitted by United States

Magistrate Judge Joe J. Volpe on February 25, 2021, and March 8, 2021 (Dkt. Nos. 64, 66).

Plaintiff Albert Evans filed objections to the February 25, 2021, Proposed Findings and

Recommendations (Dkt. No. 65). The time for filing objections to the March 8, 2021, Proposed

Findings and Recommendations has passed, and Mr. Evans did not file objections. The Court

rules as follows.

       I.      February 5, 2021, Proposed Findings and Recommendations

       The Court has reviewed the Proposed Findings and Recommendations submitted by Judge

Volpe on February 25, 2021 (Dkt. No. 64). Mr. Evans filed objections to the Proposed Findings

and Recommendations (Dkt. No. 65). After careful consideration of the Proposed Findings and

Recommendations and the objections, as well as a de novo review of the record, the Court adopts

the Proposed Findings and Recommendations as this Court’s findings in all respects (Dkt. No. 64).

       In his objections, Mr. Evans asserts that he did not name separate defendant Jorge

Dominicis in his grievances because he was locked in a cell in the infirmary from December 31,

2017, to March 14, 2018, with no access to any library or information regarding defendants (Dkt.

No. 65 at 2–3). As Judge Volpe noted in the Proposed Findings and Recommendations, Mr. Evans
       Case 4:20-cv-00405-KGB-JJV Document 71 Filed 09/21/21 Page 2 of 2




did not name Mr. Dominicis, refer to him by title, or raise the policy and practice claim he is

attempting to bring against him in this lawsuit (Dkt. No. 64, at 5). Mr. Evans further asserts that

he identified separate defendant Melanie Jones in his grievances because she is a doctor at the

Wrightsville Unit (Dkt. No. 65., at 2). Mr. Evans does not argue, and the record does not reflect,

that he properly followed the applicable exhaustion procedure.

       Accordingly, the Court grants Mr. Dominicis and Dr. Jones’ motion for partial summary

judgment (Dkt. No. 58). The Court dismisses without prejudice Mr. Evans’ claims against Mr.

Dominicis. The Court determines that Mr. Evans may proceed on his claims against Dr. Jones as

exhausted in WR-19-108, and the Court dismisses without prejudice Mr. Evans’ remaining claims

against Dr. Jones. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal from this Order would not be taken in good faith.

       II.     March 8, 2021, Proposed Findings and Recommendations

       The Court has also reviewed the Proposed Findings and Recommendations submitted by

Judge Volpe on March 8, 2021 (Dkt. No. 66). No objections have been filed, and the time to file

objections has passed.    After careful review, the Court adopts the Proposed Findings and

Recommendations as this Court’s findings in all respects (Dkt. No. 66). Accordingly, the Court

grants separate defendants Rory Griffin and George Wilson’s motion for summary judgment and

dismisses without prejudice Mr. Evans’ claims against them (Dkt. No. 61). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from this Order would not be

taken in good faith.

       It is so ordered this 21st day of September, 2021.


                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge


                                                2
